        Case 3:20-cv-00526-BAJ-RLB       Document 10     02/05/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 IRA JEROME ROSS CIVIL ACTION

VERSUS

 JAMES M. LEBLANC NO. 20-00526-BAJ-RLB


                              RULING AND ORDER

      Before the Court is Plaintiffs Motion for Hearing (Doc. 3) regarding his

requested release from custody. The IVEagistrate Judge has issued a Report And

Recommendation (Doc. 9) recommending that the Court deny Plaintiffs Motion,

decline the exercise of supplemental jurisdiction over any potential state law claims,

and dismiss this action, with prejudice, for failure to state a claim upon which relief

may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A. There are no objections

to the Report and Recommendation.


      Having carefully considered the underlying Complaint, the instant IVTotion,

and related filings, the Court APPROVES the Magistrate Judge's Report and

Recommendation, and ADOPTS it as the Court's opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiffs Motion for Hearing (Doc. 3) is DENIED.

      IT IS FURTHER ORDERED that the Court shall decline the exercise of

supplemental jurisdiction over any potential state law claims.
        Case 3:20-cv-00526-BAJ-RLB      Document 10     02/05/21 Page 2 of 2




      IT IS FURTHER ORDERED that this action is hereby dismissed, with

prejudice, for failure to state a claim upon which relief may be granted pursuant to


28 U.S.C. §§ 1915(e) and 1915A.




                          Baton Rouge, Louisiana, this ^ day of February, 2021




                                                   a'
                                      JUDGE BRIAK[ A. JACKSON
                                      UNITED STAT^S^ISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
